

115 HR 3703 IH: No School Bus Drivers with DUIs Act
U.S. House of Representatives
2017-02-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3703IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2017Ms. Meng introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo prohibit the employment of school bus drivers with serious moving violations.
	
 1.Short titleThis Act may be cited as the No School Bus Drivers with DUIs Act.2.Prohibited employment of school bus drivers with serious moving violations (a)In generalSubpart 2 of part F of title VIII of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7101 et seq.) is amended by adding at the end the following:8549D.Prohibited employment of school bus drivers with serious moving violations(a)In generalNo State, State educational agency, or local educational agency that receives funds made available by this Act may employ an individual as a school bus driver if that individual has been convicted of, or pled guilty to, drunk driving or a driving violation that is a felony under State law.(b)ProhibitionThe Secretary shall not have the authority to mandate, direct, or control the specific measures adopted by a State, State educational agency, or local educational agency pursuant to this section.(c)Rule of constructionNothing in this section shall be construed to prevent a State, State educational agency, or local education agency from adopting a law, regulation, or policy that provides greater or additional protections prohibiting the employment of a school employee, contractor, or agent..(b)Conforming amendmentsThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 is amended by inserting after the item related to section 8549C the following:Sec. 8549D. Prohibited employment of school bus drivers with serious moving violations..(c)Effective dateThe amendments made by this Act shall take effect on the date that is 2 years after the date of the enactment of this Act.